Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen Alan Alberts, II, appeals the district court’s order granting summary judgment on his retaliation claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2006). We have reviewed the record and find no reversible error or evidence of judicial bias. Accordingly, we affirm for the reasons stated by the district court. Alberts v. Wheeling Jesuit University, No. 5:09-cv-00109-FPS-JES, 2011 WL 2132983 (N.D.W.Va. May 25, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.